

110 HRES 1110 IH: Supporting the announcements of the establishment of full diplomatic relations between the State of Israel and the United Arab Emirates and the State of Israel and the Kingdom of Bahrain, and for other purposes.
U.S. House of Representatives
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1110IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2020Mr. Engel (for himself and Mr. McCaul) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONSupporting the announcements of the establishment of full diplomatic relations between the State of Israel and the United Arab Emirates and the State of Israel and the Kingdom of Bahrain, and for other purposes.Whereas, on August 13, 2020, Prime Minister Benjamin Netanyahu of Israel and Sheikh Mohammed Bin Zayed, Crown Prince of Abu Dhabi and Deputy Supreme Commander of the United Arab Emirates (UAE), announced an agreement to normalize relations between their two countries, and Israel agreed to suspend planned annexation in parts of the West Bank;Whereas, on September 11, 2020, Israeli Prime Minister Benjamin Netanyahu and Bahrain’s King Hamad bin Isa Al Khalifa announced the establishment of full diplomatic relations between Israel and the Kingdom of Bahrain;Whereas support for peace between Israel and its neighbors has long-standing bipartisan support in Congress and among the American people;Whereas the UAE is the first Gulf Arab state to announce formal relations with Israel, followed by Bahrain;Whereas the normalization agreements are intended to have strategic benefit for participating countries and can be mutually beneficial for important sectors such as investment, finance, health, civil space, civil aviation, foreign policy and diplomatic affairs, and tourism and culture;Whereas following the agreement, the UAE formally abolished its boycott law, allowing UAE companies and individuals to trade directly with Israel;Whereas these agreements could pave the way for future peace or normalization agreements between Israel and other Arab and Muslim countries;Whereas the parties pledged to continue their efforts to achieve a just, comprehensive, and enduring resolution to the Israeli-Palestinian conflict;Whereas the agreements build upon the decades-long leadership of the United States in helping Israel broker peace treaties with Egypt and Jordan and promoting peace talks between Israel and Syria, Lebanon, and the Palestinians;Whereas the United States played a pivotal role in brokering both agreements, which follow years of diplomacy between the United States, Israel, the United Arab Emirates, Bahrain and other partners, encouraging cooperation between Israel and Gulf countries;Whereas in 2015, Israel opened a diplomatic-level mission to the International Renewable Energy Agency in Abu Dhabi, UAE;Whereas in 2018, after an Israeli athlete won first place in an international judo tournament in Abu Dhabi, the Israeli national anthem publicly played for the first time in the UAE;Whereas in 2019, Sheikh Khalifa bin Zayed Al Nahyan, President of the UAE, proclaimed the year 2019 to be The Year of Tolerance in the UAE, and during 2019, the UAE announced the construction of the Abrahamic Family House in Abu Dhabi, which will house a mosque, a church, and a synagogue and the appointment of the first chief rabbi of the UAE;Whereas the UAE is set to host the World Expo in 2021, and in 2019 event organizers in Dubai invited Israel to participate;Whereas in 2009, Bahrain’s crown prince Sheikh Salman bin Hamad al-Khalifa urged Arab countries to move toward real peace now by consulting and educating our people and by reaching out to the Israeli public to highlight the benefits of a genuine peace.;Whereas when former president Shimon Peres died in 2016, Bahrain was the only Gulf country to publicly mourn his death;Whereas in 2018, then Foreign Minister of Bahrain Khaled bin Ahmed al Khalifa tweeted in Arabic that Israel has the right to defend itself and said, we do believe that Israel is a country to stay, and we want a better relation with it, and we want peace with it.;Whereas in order to ensure the sustainability of state-to-state normalization, the agreements should be followed by greater people-to-people normalization; andWhereas in 2008, Congress enacted legislation (Public Law 110–429) amending the Arms Export Control Act (22 U.S.C. 2751 et seq.) to require that any certification to Congress relating to a proposed United States arms sale to any country in the Middle East other than Israel must include a determination that the sale or export of such would not adversely affect Israel's qualitative military edge over military threats to Israel: Now, therefore, be itThat the House of Representatives—(1)supports the August 13, 2020, announcement of the establishment of full diplomatic relations between the State of Israel and the United Arab Emirates and suspension of Israeli actions to apply sovereignty in parts of the West Bank;(2)supports the September 11, 2020, announcement of the establish of full diplomatic relations between the State of Israel and the Kingdom of Bahrain;(3)calls on the governments of the State of Israel, the United Arab Emirates, and the Kingdom of Bahrain to encourage greater people-to-people normalization in order to facilitate sustainability of the 2020 state-to-state normalization agreements;(4)calls on other Arab and Muslim countries to establish full relations with Israel with the vision of realizing full peace between Israel and all of its neighbors;(5)reaffirms its strong support for the United States requirement that a proposed sale or export of defense article or defense services must be determined not to adversely affect Israel’s ability to counter and defeat any credible conventional military threat from any individual state or possible coalition of states or from non-state actors, while sustaining minimal damages and casualties, through the use of superior military means possessed in sufficient quantity, including weapons, command, control, communication, intelligence, surveillance, and reconnaissance capabilities that in their technical characteristics are superior in capability to those of such other individual or possible coalition states or non-state actors, consistent with section 36(h) of the Arms Export Control Act (22 U.S.C. 2776(h)); and(6)reaffirms its strong support for a negotiated solution to the Israeli-Palestinian conflict resulting in two states—a democratic Jewish State of Israel, and a viable, democratic Palestinian state—living side-by-side in peace, security, and mutual recognition.